Citation Nr: 0333268	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel 
wound of the head with secondary post-traumatic cerebral 
syndrome, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
November 1945.


This matter came before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 Department of 
Veteran's Affairs (VA) rating decision in which the regional 
office in St. Petersburg, Florida, denied an increased rating 
for residuals of shrapnel wound of the head with secondary 
post-traumatic cerebral syndrome.


REMAND

In his VA Form 9 filed in June 2003, the veteran reported 
that there is medical evidence pertinent to his claim based 
on VA treatment records at the VA medical center at Biloxi, 
Mississippi.  Also, in July and September 2002, he reported 
that he was receiving continuing treatment for head injury at 
a VA outpatient clinic in Pensacola, Florida.  VA is required 
to obtain such records and assimilate them with the claims 
folder.

Furthermore, it is apparent that the examiner who conducted 
the October 2002 VA neuropsychiatric examination did not have 
the benefit of review of the claims folder.  Fulfillment of 
the VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disabilities will be a fully informed one.  See Green v. 
Derwinsky, 1 Vet. App. 121 (1991).

Finally, the veteran's representative, in an informal hearing 
presentation dated in October 2003, has asserted that a 
remand is necessary to afford the veteran another VA 
examination.  In a statement dated in September 2003, the 
veteran's representative asserted that the VA examination was 
not adequate, as ". . . it did not include neurological and 
clinical tests evaluating specific motor or sensory 
impairment."  According to the representative, the examiner 
should have addressed symptoms such as dizziness, headache, 
weakness, and functional loss.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
to determine if there is additional evidence to support the 
veteran's claim for a rating higher than 30 percent for 
residual of shrapnel wound to the head with post-traumatic 
cerebral syndrome, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided in its September 2002 letter, a full year 
was allowed to respond to the RO's VCAA notice.

The case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder records of 
treatment from the Pensacola, Florida, VA 
outpatient clinic and the VA medical 
center in Biloxi, Mississippi.  

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his disability from 
residuals of shrapnel wound of the head 
with secondary post-traumatic cerebral 
syndrome.  All indicated tests and 
diagnostic studies must be performed.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should describe specifically 
which of the veteran's symptoms are 
attributed to his service-connected 
disability from head trauma and which 
symptoms, if any, are attributed to other 
causes.  The examiner should provide a 
full explanation of the rationale that is 
the basis of the conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim now 
before the Board on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


